Case: 17-50359      Document: 00514369620         Page: 1    Date Filed: 03/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 17-50359
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        March 1, 2018
                                                                         Lyle W. Cayce
RUBEN VELA, SR.,                                                              Clerk


                                                 Plaintiff-Appellant

v.

LORIE DAVIS,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:17-CV-83


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Ruben Vela, Sr., Texas prisoner # 1582906, appeals the dismissal by the
district court of his 28 U.S.C. § 2254 habeas application for lack of jurisdiction.
Vela argues that the district court erroneously construed his § 2254 application
as a writ of mandamus and urges that the state court has refused him access
to courts by not providing him a copy of the record.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50359      Document: 00514369620      Page: 2   Date Filed: 03/01/2018


                                   No. 17-50359

      “[A] federal court lacks the general power to issue writs of mandamus to
direct state courts and their judicial officers in the performance of their duties
where mandamus is the only relief sought.” Moye v. Clerk, DeKalb Cnty.
Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973). Because Vela asked the
district court to order the state court to provide a copy of the record, the district
court correctly construed the application as a writ of mandamus and dismissed
it for lack of jurisdiction. See id.
      AFFIRMED.




                                         2